Citation Nr: 1445591	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-11 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, secondary to diabetes mellitus type II.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for ischemic heart disease as secondary to herbicide exposure, service connection for hypertension as secondary to service-connected diabetes mellitus type II, and entitlement to a TDIU.  For the following reasons, these claims must be remanded.

In an April 2014 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a timely NOD with that rating decision in the same month.  38 C.F.R. §§ 20.201, 20.302(a) (2013).  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

In the March 2010 rating decision that granted service connection for diabetes mellitus, VA conceded exposure to Agent Orange based on service in the 1st Battalion, 17th Infantry in South Korea between 1968 and 1969.  Thus, if the Veteran has a diagnosis of ischemic heart disease, he will be presumptively entitled to service connection under 38 C.F.R. §§ 3.307 and 3.309(e).  In the January 2011 rating decision on appeal, entitlement to service connection for ischemic heart disease was denied because the RO found no current diagnosis of ischemic heart disease.  However, the record contains private treatment records from Kaiser Permanente that indicate a possible cardiac condition.  Specifically, chest x-rays dated in October 2008 and May 2011 show cardiomegaly, and in May 2007 the Veteran was seen for possible heart failure.  A March 2013 treatment record from a private therapist includes report of a medical history of chest pain, irregular heartbeat, and claudication.  Thus, the Board finds that an examination is necessary in order to determine whether the Veteran has a current diagnosis of ischemic heart disease.

Finally, the Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.  The record contains an April 2011 statement from a VA physician that it is more likely than not that the Veteran' hypertension is related to his diabetes.  However, this statement is supported by very little rationale.  Conversely, the October 2009 VA examiner who evaluated the Veteran's diabetes mellitus found that "[a]round 1989, the Veteran was diagnosed to have essential hypertension not secondary to diabetes mellitus."  A June 2013 Kaiser Permanente treatment record indicates that the hypertension is secondary to the Veteran's non-service-connected chronic obstructive pulmonary disease (COPD).  Additionally, service connection is in effect for PTSD, which has been shown to sometimes affect hypertension.  Given this conflicting etiological evidence, the Board finds a VA examination is necessary to address whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus and/or PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his heart and hypertension symptoms during and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of his hypertension and the presence of current ischemic heart disease.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to answer the following questions.

a)  State whether the Veteran has had a diagnosis of ischemic heart disease at any point since October 2010.

b)  State whether it is at least as likely as not that the Veteran's hypertension:

i.  is related to or had its onset in service.  

ii.  had its onset by June 1970 (within one year of service discharge).

iii.  was caused or aggravated, at least in part, by his service-connected diabetes mellitus type.  

iv.  was caused or aggravated, at least in part, by his service-connected PTSD.

v.  was caused or aggravated by the aggregate effect of his service-connected diabetes mellitus and PTSD.

c)  If hypertension was aggravated by diabetes mellitus and/or PTSD, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The rationale for all opinions expressed should be set forth in a legible report.  Please address the conflicting evidence as to etiology of hypertension; namely the favorable April 2011 statement from a VA physician, the October 2009 VA examiner's finding that "[a]round 1989, the Veteran was diagnosed to have essential hypertension not secondary to diabetes mellitus," and the June 2013 Kaiser Permanente treatment record indicating that the hypertension is secondary to the Veteran's non-service-connected COPD.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

